Case: 21-10181      Document: 00516064657         Page: 1     Date Filed: 10/21/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     October 21, 2021
                                  No. 21-10181
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Ronald Lynell Levingston, Jr.,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:18-CR-573-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Ronald Lynell Levingston, Jr.,
   has moved for leave to withdraw and has filed a brief in accordance with
   Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
   229 (5th Cir. 2011). Levingston has filed a response. The record is not



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10181     Document: 00516064657          Page: 2   Date Filed: 10/21/2021




                                   No. 21-10181


   sufficiently developed to allow us to make a fair evaluation of Levingston’s
   claim of ineffective assistance of counsel; we therefore decline to consider
   the claim without prejudice to collateral review. See United States v. Isgar,
   739 F.3d 829, 841 (5th Cir. 2014).
         We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Levingston’s response. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review.    Accordingly, the motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                        2